Citation Nr: 1220098	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), in which the benefit sought on appeal was denied.

In October 2010, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent VA treatment and providing the Veteran with a VA examination.  A review of the claims folder reflects that the requested development was accomplished, and no further action is required for compliance with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bronchial asthma, rated as 60 percent disabling, and for chronic cystitis, rated as noncompensable.  The Veteran was awarded a total disability rating due to unemployability based upon service-connected disabilities, effective September 16, 1993.

2.  The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of service-connected disabilities; nor does she have a single service-connected disability rated as 100 percent disabling. 

3.  The Veteran's asthma disability limits her physical abilities, but her service-connected disabilities do not prevent her from keeping herself ordinarily clean and presentable, feeding herself, or avoiding the hazards or dangers incident to her daily environment, such that she requires care or assistance on a regular basis.

4.  The Veteran is not substantially confined to her house or its immediate premises due to her service-connected disabilities. 
 

CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance or housebound status of the Veteran have not been met.  38 C.F.R. §§ 1114(l) and (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in March 2006 that addressed all notice elements concerning her claim.  The letter informed the Veteran of what evidence is required to substantiate the claim for special monthly compensation based on the need for aid and attendance or for being housebound, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

VA has a duty to assist the appellant in the development of the claims. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has obtained all available private and VA treatment records identified by the Veteran.  Pursuant to the Board's October 2010 remand directives, the Veteran was afforded a VA examination in February 2011 to address her claim of entitlement to special monthly compensation based on the need for aid and attendance or being housebound.  The Veteran also submitted a February 2006 medical statement in support of her claim.  The Board finds that both of these reports are adequate with regard to the claims at issue, since they involved examination of the Veteran and contain statements of the criteria used to assess entitlement to the benefits sought.  Consequently, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Special Monthly Compensation (SMC) 

The Veteran contends that she is entitled to special monthly compensation based on the need for aid & attendance because of her service-connected disabilities.  The Veteran is currently service-connected for bronchial asthma, rated as 60 percent disabling, and for chronic cystitis, rated as noncompensable.  

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service- connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

Special monthly compensation at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).

A veteran is housebound when he is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3)(i)(2).

In this case, the Veteran filed her claim for special monthly compensation based on the need for aid and attendance or being housebound status in March 2006.  At that time, she also submitted a February 2006 VA medical statement on aid and attendance.  In the statement, a VA medical provider reported that the Veteran had severe and persistent chronic asthma.  It was noted that the Veteran could not leave her home without the assistance of another.  She could not feed, bathe, perform toilet functions, or dress herself without the assistance of another.  It was stated that the Veteran remained in bed 15 hours a day and she required a nebulizer machine.   

A review of the Veteran's VA treatment records shortly following the February 2006 VA aid and attendance medical statement, however, show that her service-connected asthma had significantly improved.  In an October 2006 VA treatment record, it was noted that the Veteran reported that "she is feeling much improved and is no longer having 'attacks' of her asthma now that she is on all of her breathing meds."  It was also noted in this record that the Veteran intended to spend a month long visit with her sister, who lives in Pittsburgh.  A February 2007 VA treatment record noted that the Veteran reported that she had a good visit with her sister.  She also reported that she had not had an asthma flare up during the past months and that she felt "cured".   Additionally, a March 2007 VA treatment record showed that the Veteran stated: "I have good news for you - my asthma is gone."  She further reported that she has had only two small flare-ups since January.   VA treatment records indicate improvement in the Veteran's asthma and her treating VA providers began tapering back her prednisone prescription.  The Veteran also informed the attending medical professional that she had "kicked out" her caretaker, because "she was getting on my nerves."  It was also noted that the Veteran reported that her caretaker now lived three doors down and that she could still provide assistance when needed.  

Subsequent VA treatment records in 2007 show that the Veteran complained of increased productive cough, shortness of breath, and asthma attacks following the tapering off of her prednisone prescription, and led her to seek emergency medical treatment because she ran out of combivent.  An August 2007 treatment note also reflected that the Veteran had recently started to smoke again, and she went through one pack every three days.  Her prednisone prescription was increased, although it was later tapered off, and it was recommended that she use her nebulizer during asthma attacks and quite smoking.  A November 2007 treatment record reflects a finding that the Veteran had "good air movement currently," despite her complaints of worsening respiratory symptoms.  

At the time of that November 2007 treatment session, the Veteran was taken the emergency department because she was considered to be unsteady and she for suspected dehydration that adversely affected her diabetes mellitus control.  She reported a recent history of  increased vomiting, diarrhea, and abdominal pain, and it was felt that her symptoms were due to her gastroparesis secondary to diabetes mellitus.  A later November 2007 note shows that the Veteran was scheduled to spend a few weeks with her sister in Pittsburg and would not available for follow-up appointments until after her return.  

In March 2008, the Veteran was hospitalized for three days after her presenting to the emergency room for complaints of abdominal pain and excessive loss of weight.  Later diagnostic evaluations revealed findings of sacroiliac mass with adenopathy, and biopsy findings confirmed diagnosis of fibroid.  The treatment records attribute her excessive weight loss and abdominal pain to her gastroparesis, and her symptoms were later resolved with medication.  Throughout her hospitalization, the Veteran's lungs were evaluated as clear and with good air movement on examination, and her asthma was considered stable.  At the time of the Veteran's discharged, she was evaluated as ambulatory, and she was advised to continue to use a walker.  

Subsequent VA treatment records show that the Veteran continued to live by herself, with her caregiver stopping by daily to check in on her.  She also traveled to Pittsburgh several times a year to visit with her family.  A September 2008 VA pulmonary treatment record shows she reported incidents of increased symptoms of shortness of breath and asthma attacks which left her fatigued and sometimes requiring emergency medical care, although physical examination continued to reveal findings of good air movement and stable breathing.  

In July 2009, the Veteran presented with complaints of shortness of breath with cough following her return on a trip from Pittsburg.  The Veteran reported that her breath had become increasingly short, and use of her prescribed nebulizer and inhalers did not provide any lasting resolve of her symptoms.  It was felt that her symptoms were likely secondary to pneumonia and an aggravation of her chronic COPD and asthma.  It was also felt that anxiety likely played a role in the clinical appearance of her shortness of breath.  She was hospitalized for two days and treated with prednisone.  A follow-up pulmonary treatment note in August 2009 shows that the Veteran's asthma was considered "well controlled on current regime except for nightly symptoms" and it was suspected that improper inhaler use was the major problem.   It was also noted that the Veteran talked about making an extended visit to her sister in Pittsburg. 

A July 2010 VA treatment note shows that the Veteran had returned from an eight month-long trip to Pittsburg, where she provided care for her sister.  Reportedly during that time period, her asthma was "fairly well controlled" through medical management until the last month of her visit when she needed to increase use of her nebulizer and inhalers, which ultimately lead to her returned home for more medication.  An October 2010 treatment note shows that the Veteran reported compliance with all her pulmonary medications and her lungs were considered better on examination.  

In February 2011, the Veteran was afforded VA aid and attendance examination in order to determine the impact the Veteran's disabilities have on her ability to take care of herself.   The VA examiner noted that the Veteran was driven to the examination by her caregiver, who is a nurse's aide.  The Veteran walked into the examination room unassisted, but she reported that she usually used a walker to ambulate.  The Veteran also reported that she is able to bathe, perform toilet functions, and dress herself without the assistance of another.  She could walk unassisted for up to a few hundred yards and she had unrestricted ability to leave her home, albeit she has not driven a car in several decades.  

The VA examiner marked "yes" next to the question that asked whether the Veteran's had impairments that affected her ability to protect herself from the environment.  The VA examiner identified the Veteran's impairment resulted from her asthma disability and nonservice-connected generalized anxiety disorder.  The examiner further explained that during the examination, he observed the Veteran suffered from a panic attack, and through the assistance of her caregiver, she was able to resolve her increased symptoms and complete the remainder of the examination.  The examiner observed that at no point during the examination did the Veteran's vitals become unstable, and her pulse remained at 98-100%, although the Veteran reported she felt weak and had to be assisted by her caregiver into a seated position.  The Veteran stated that she tires easily and gets winded, and after the examination, she stated that she was going to go home and get straight into bed.  Both the Veteran and her caregiver expressed to the examiner that this was "one of her better days."  

In direct response to the question on the Veteran's need for aid and attendance from another, the February 2011 VA examiner found that the Veteran has "no significant physical disability that requires the need for aid and assistance in the home."  The examiner acknowledged that the Veteran has chronic anxiety and is subject to frequent panic attacks that "seem to incapacitate her and require her to call for assistance" or to seek out emergency medical care.  The examiner again noted that although the Veteran suffered from a panic attack during the examination, there was no sign of respiratory distress demonstrating an exacerbation of her asthma disability despite her claims of difficulty breathing.  The examiner further opined that the Veteran's current arrangement with her caregiver has resulted in "a psychological dependence on her assistance."  

Ultimately, the February 2011 VA examiner concluded the following: "It is my medical opinion that the need for aid and assistance in the home is most likely due to the Veteran's chronic anxiety with episodic panic attacks that could trigger an asthma [exacerbation], or the Veteran's perception that she is having an asthma attack."  The VA examiner stated that his medical opinion was supported by his review of the claims folders, including treatment notes from the Veteran's VA providers, and the findings from the clinical evaluation as well as his observations of the Veteran's relationship with the caregiver.  

In this case, the Veteran asserts that the severity of her asthma disability causes her to require the assistance of another person.

Initially, the Board observes that the record does not show, and the Veteran does not assert, that she has anatomical loss or loss of use of both feet, or of one hand and one foot, is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is bedridden as a result of her service-connected disabilities.  

The question that remains before the Board is therefore whether the evidence of record demonstrates a factual need for aid and attendance as a result of the Veteran's service-connected disability.  The Board emphasizes that special monthly pension claims are predicated on the current severity of the Veteran's service-connected disabilities.   Here, none of the current VA treatment notes suggests that the severity of the Veteran's asthma renders her unable to care for herself or leaves her vulnerable to the hazards of daily living.  Instead, these treatment records indicate that the Veteran's asthma is well controlled with the proper use of her prescribed medication, although occasional flare-ups of severe asthma attacks require her to seek emergency medical care.   

The Board has considered the findings contained the February 2006 medical statement in consideration for aid and attendance; however, those findings appear to be inconsistent with contemporaneous medical evidence of record.  The VA treatment records shortly following the February 2006 indicates that the severity of the Veteran's asthma disability was not as severe as suggested by the findings in the 2006 medical statement, and in no way demonstrate that the Veteran could not leave her home, or feed, bathe, perform toilet functions, or dress herself without the assistance of another.  Rather, these record shows that the Veteran is able to travel unaccompanied as far as Pittsburg to visit her family.  Also, based on the Veteran's reports during those treatment sessions, her symptomatology associated with her asthma disability was improving and she no longer needed her caregiver to live with her.  Moreover, during the February 2011 VA aid and attendance examination, the Veteran specifically reported that she was able to dress, bath and feed herself without the assistance of another.  

The findings from the February 2011 VA examination report do show that the Veteran requires assistance from another to protect herself from the hazards of daily living.  Specifically, the VA examiner first indicated that the Veteran's impairment from her asthma and generalized anxiety disorder affected her ability to protect herself from the environment.  However, the VA examiner ultimately concluded that the Veteran's need for aid and assistance in the home is most likely due to her chronic anxiety with episodic panic attacks and her psychological dependence on her caregiver, as oppose to the severity of her asthma disability.   His medical opinion was based off a review of the entire claims, including the February 2006 medical statement and the subsequent VA treatments, as well as his observations during the clinical evaluation.  

The Board acknowledges that the February 2011 VA examiner's opined that a panic attack episode might exacerbate the Veteran's asthma disability and result in an asthma attack.  In that sense, the VA examiner concluded that the Veteran's asthma disability was aggravated by her episodic panic attacks, but not that her nonservice-connected chronic anxiety with panic attacks is aggravated by her asthma disability.  This probative and persuasive evidence of record shows that the Veteran's episode panic attacks can be separated from her service-connected asthma disability, so that the symptoms attributable to the Veteran's panic attacks will not be considered in determining the Veteran's entitlement to aid and attendance of another based on severe nature of her service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition). 

In addition, the evidence of record shows that Veteran's episodic panic attacks only aggravate her during the period of that panic attack episode.  To that extent, the evidence shows that an episode of a panic attack essentially causes a temporary flare-up of the Veteran's asthma symptoms, and not a permanent worsening of her disability.  Evidence of a flare-up is not sufficient to support a finding that her disability was permanently aggravated by the nonservice-connected disorder.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Moreover, the VA examiner also felt that it was only the Veteran's perception that she was having asthma attack during those episode panic attack, as no respiratory distress was actually observed by the VA examiner when the Veteran suffered from a panic attack during the February 2011 VA examination.  A similar medical conclusion was suspected by the Veteran's treating VA provider, who stated that the Veteran's complaints of shortness of breath were actually attributed to an episodic panic attacks as opposed to a flare-up her asthma disability.  See the July 2009 VA treatment record. 

Also, the medical evidence does not reflect that the Veteran has a condition which actually requires that she remain in bed.  Rather, the record shows that the Veteran is mobile with the use of a walker or wheelchair.   She attends her VA treatment sessions and examinations in person at the medical facility and she is driven "where she wants to go" by her caretaker.  As observed by the February 2011 VA examiner, the Veteran was able to walk, unassisted, into the examination, although after the panic attack episode she required the use of a wheelchair.  Also, the record shows that she is able to travel to Pittsburg unassisted several times a year for a few weeks at a time, and on one instant up to eight months, to visit her family members.  Clearly, the record demonstrates that the Veteran is not confined to her bed. 

Based on the foregoing, the Board finds that the medical evidence reflects that the Veteran's service-connected asthma disability alone does not cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Veteran also does not have a single disability rated as 100 percent disabling, and she does meet the statutory or regulatory threshold for special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) or 38 C.F.R. § 3.350(i).
In addition, the preponderance of the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected asthma as she is able to leave her home.  As already mentioned, the Veteran is capable of leaving her home and travelling to VA and/or to Pittsburg, albeit she can only do so with the assistance of her caregiver for transportation.  Thus, she is not substantially confined to her dwelling or the immediate premises. Consequently, the criteria for SMC based on housebound status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

The Board does not doubt the credibility of the Veteran in reporting her belief that her service-connected disability necessitates the need for aid and attendance of another person.  The Board also believes that the Veteran is sincere in expressing her opinion with respect to impact of her service-connected disability.  However, as discussed above, the preponderance of the medical evidence of record is against a finding that the Veteran's service-connected disabilities alone render her bedridden, or unable to care for her daily personal needs or to protect herself from the hazards of daily living without assistance from others.  Instead, the more probative medical evidence of record, including the February 2011 VA examiner's medical opinion, show that any medical reason for the Veteran's need for aid and attendance resulted from her nonservice-connected medical problems.  

In sum, the Board finds that the criteria for an award of special monthly compensation based on the need for aid and attendance or housebound status have not been met.  A review of the record does not reveal that the Veteran is actually housebound or that her service-connected disabilities alone rendered her in need of regular aid and attendance.  Rather, the evidence shows that any aid and assistance that the Veteran requires is due to her nonservice-connected chronic anxiety with panic attacks.  The Board has considered the benefit-of-the-doubt rule; however, a preponderance of the evidence is against the assignment of a special monthly based on a need for regular aid and attendance or housebound status. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Thus, the claim must be denied.



ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


